Citation Nr: 0328251	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  94-32 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for alcohol and drug 
abuse, generalized anxiety disorder, panic disorder, and 
major depression.  


	REPRESENTATION
	
Appellant represented by:    Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  This veteran is seeking service 
connection for post-traumatic stress 
disorder.  Prepare a letter asking the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to provide any 
available information, which might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR with 
a description of these alleged stressors 
identified by the veteran: bagging body 
parts for transport in Korea in April 
1969 after a naval reconnaissance plane 
was shot down over the Sea of Japan and 
repelling of boarders while in Da Nang 
harbor or in Cam Ranh Bay, including the 
throwing of concussion grenades to 
disable would-be attackers, while on 
board the USS TAPPAHANNOCK (AO-43) 
between March and September of 1968 and 
1969.  Please make copies of an affidavit 
of Phillip D. Doss dated in August 2000, 
a January 2000 VA examination report, and 
an addendum to a November 2000 VA 
examination report dated in March 2001 
and attach them to the request for 
information sent to the USASCRUR.  
Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.

2.  Ask the appellant to provide a list 
of the names and addresses of all doctors 
and medical care facilities (hospitals, 
HMOs, etc.) who have treated the veteran 
for any psychiatric disorders, including 
post-traumatic stress disorder (PTSD), 
generalized anxiety disorder, panic 
disorder, depression, and alcohol and 
drug abuse from March 1971 through April 
1994 and from December 1996 to the 
present.  Provide the appellant with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified.

3.  When the appellant responds, obtain 
records from each health care provider 
the appellant identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider or where records from a 
particular provider have already been 
associated with the claims file).  If 
these records can't be obtained and we 
don't have affirmative evidence that they 
don't exist, inform the appellant of the 
records that we were unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the appellant 
that we will proceed to decide his appeal 
without these records unless he is able 
to submit them.  Allow an appropriate 
period of time within which to respond.  

4.  Obtain the veteran's medical records 
from the VA Medical Center in Eastern 
Kansas Medical Center for any treatment 
for various psychiatric disorders, 
including PTSD, from February 2000 to the 
present.  Request psychiatric clinical 
treatment records, both inpatient and 
outpatient.  

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: a psychiatric examination to 
show the nature, extent and etiology of 
any psychiatric disorders found, to 
include PTSD.  Send the claims file to 
the examiner for review; the psychiatrist 
should indicate that he has reviewed it 
in his report.  The psychiatrist should 
conduct all indicated studies, report 
pertinent psychiatric complaints, 
symptoms and clinical findings in detail.  
If different psychiatric disorders are 
diagnosed, the examiner should indicate 
the symptomatology attributable to each, 
or indicated if such symptomatology 
cannot be disassociated from one disorder 
or another.  If PTSD is diagnosed, the 
psychiatrist must specifically identify 
the stressor(s) upon which the diagnosis 
is based and the evidence relied upon in 
reaching this determination.  Following 
the examination and file review, the 
examiner should provide opinions on the 
following: (1) whether it is at least as 
likely as not that one or more of the 
following constituted a sufficient 
stressor(s) that led to the onset of his 
PTSD: (i) learning of the deaths of three 
friends from a newspaper story;  (ii) 
bagging bodies for transport after a 
naval reconnaissance plane was shot down 
over the Sea of Japan in April 1969, or 
(iii) his experience on board the USS 
TAPPAHANNOCK (AO-43) repelling boarders 
while in Da Nang harbor or in Cam Ranh 
Bay including the throwing of concussion 
grenades to disable would-be attackers in 
1968 or 1969 and (2) whether, with regard 
to any psychiatric disorder found other 
than PTSD, it is as likely as not that 
such disorder is: (i) causally related to 
a disorder noted in service, or ; (ii) 
otherwise causally related to service, or 
(iii) causally related to PTSD linked 
only to a confirmed in-service stressor.  
In addressing the above questions, the 
examiner should discuss the findings 
noted in the January and November 2000 VA 
examination reports and March 2001 
addendum.  The latter is of particular 
importance, as this matter has been 
remanded several times to afford the 
veteran due process under Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  
All opinions and conclusions should be 
supported by a complete rationale.  The 
veteran should be advised that failure to 
report for a scheduled examination may 
have consequences adverse to the claim  
38 C.F.R. § 3.655 (2001).

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





